DETAILED ACTION

Amendment
	Acknowledgment is made of Amendment filed January 11, 2022.  Claims 1-5 are pending.

Response to Arguments
Applicant’s arguments, filed January 11, 2022, with respect to the rejection of at least claim 1 in the previous Office Action have been fully considered and are persuasive.  Therefore the rejections have been withdrawn.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a vehicular lighting device comprising: a scanning light source that includes a semiconductor light source and a motor, and is configured to scan a region in front of the lighting device, with light emitted from the semiconductor light source, in accordance with motion of the motor; and a lighting circuit configured to change a light quantity of the semiconductor light source in synchronization with the motion of the motor, during a normal lighting period, so as to obtain a predetermined light distribution pattern, wherein the lighting circuit is configured to start the motion of the motor, in response to a lighting command for headlight flashing during a stop period of the motor, and continuously light the semiconductor light source asynchronously with the motion of the motor, during a start-up period that precedes the normal lighting period.  The best prior art of record, Toda, discloses the claimed invention but fails to teach that during a start-up period that precedes the normal lighting period, the lighting circuit continuously light the semiconductor light source asynchronously with the motion of the motor.  Accordingly, the claim is deemed patentable over the prior art of record.  Claims 2-5 are allowable in that they are dependent on, and further limit claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875